Citation Nr: 0107466	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  96-51 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right wrist 
disability.  

2.  Entitlement to service connection for bilateral knee 
disability.  

3.  Entitlement to service connection for right ankle 
disability.  

4.  Entitlement to a compensable disability evaluation for a 
lipoma of the right costal margin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1972 and from February 1978 to April 1996.  

The issues currently on appeal originally came before the 
Board of Veterans' Appeals (Board) from a September 1996 
rating decision, by the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Louis, Missouri.  In May 1998, 
the Board confirmed the RO's denial of entitlement to a 
compensable rating for bilateral hearing loss, but remanded 
several other issues for further action.  In June 1998, the 
veteran advised the VA that he had moved.  The Montgomery, 
Alabama RO became the RO responsible for developing and 
adjudicating the veteran's claims.  

The Board remanded the veteran's case to that RO in August 
1999 on the issues of entitlement to service connection for 
right wrist disability, bilateral knee disability, bilateral 
shoulder disability, right ankle disability, and residuals of 
pneumonia. Entitlement to a compensable disability evaluation 
for lipoma, right costal margin was also in issue.  

By a rating decision of June 2000, the RO denied the 
veteran's claims for service connection for right wrist, 
bilateral knee, and right ankle disability on the basis that 
no actual disability had been demonstrated.  The RO granted 
service connection for degenerative joint disease of the 
shoulders, and assigned a 10 percent disability rating.  The 
RO also granted service connection for chronic bronchitis, 
conceding that it was as likely as not to be related to the 
pneumonia the veteran had during service, and assigned it a 
noncompensable disability rating.  The RO denied a 
compensable rating for lipoma, right costal margin.  

FINDINGS OF FACT

1.  Arthralgia of the right wrist is a disability which is 
causally related to symptoms initially manifested during 
service.  

2.  Arthralgia of the knees is a disability which is causally 
related to symptoms initially manifested during service.  

3.  Arthralgia of the right ankle is a disability which is 
causally related to symptoms initially manifested during 
service.  

4.  The lipoma of the right costal margin, is small in size, 
not tender or painful on objective examination, and does not 
produce functional impairment.  


CONCLUSIONS OF LAW

1.  Service connection for arthralgia of the right wrist is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991): 
38 C.F.R. § 3.303 (2000).  

2.  Service connection for arthralgia of the knees is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (2000).  

3.  Service connection for arthralgia of the right ankle is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (2000).  

4.  A compensable evaluation for lipoma, right costal margin, 
is not warranted.  
 38 U.S.C.A. §§ 1155, 5107(a) (West 1991; 38 C.F.R. § 4.14, 
Part 4, and Diagnostic Codes 7805, 7806, 7819 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background for Service Connection Claims

The veteran's service medical records reflect that he was 
evaluated for a right ankle sprain in June 1979.  In May 1986 
he complained of pain involving his right wrist.  It was 
indicated that he had injured the wrist while playing 
softball.  When the veteran was examined for retirement from 
the service in January 1996, the diagnoses included 
degenerative joint disease of the right knee and right ankle, 
although an X-ray study of those joints was not made.  

When the veteran was afforded a VA general medical 
examination in June 1996, he reported that he had occasional 
stiffness and weakness of his right ankle and recurrent 
sprains; periodic pain in his right wrist and periodic 
soreness involving his knees.  On examination, there was no 
crepitus, tenderness or effusion involving the wrist, knees, 
or ankles.  Flexion of the knees was to 115 degrees (140 
degrees is normal).  There was also apparently some 
limitation of motion of the right wrist and ankles.  It was 
reported that the ankle and knee examinations were normal.  
However, the diagnoses included right wrist strain.  

During the course of the January 1997 hearing, the veteran 
testified that he had tenderness involving his right wrist 
and stiffness and soreness of both knees although the right 
was worse than the left.  He felt he had some looseness of 
the right knee joint.  He recalled a specific right ankle 
injury in service and felt it had a tendency to sprain more 
easily since then.  He favored the right ankle and had 
observed that it "cackled and cracked".

In October 1998 the veteran underwent an orthopedic 
examination.  The examination is somewhat cryptic in that the 
examiner answered some questions which were posed, but which 
are not included in the record; thus making the answers 
impossible to evaluate.  The examiner did review the claims 
file.  He also  noted that the veteran had complaints with 
his knees and considered the right to be worse than the left, 
although he walked without a limp.  Range of motion of the 
right knee was from 0 to 130 degrees and the left knee was 
from 0 to 134 degrees.  The range of motion of the right 
ankle was slightly less than the left in dorsiflexion and 
plantar flexion.  The right wrist was also slightly more 
restricted than the left in all measured ranges.  The 
examiner initially concluded that the veteran had 
degenerative arthritis of the knees, wrists, shoulders and 
ankles, but revised his opinion when he reviewed the x-rays 
and found no x-ray abnormalities, except in the shoulders, 
which did have evidence of degenerative joint disease.  
 
In January 2000, the October 1998 examiner reviewed and 
clarified that report.  He noted that the veteran's 
complaints had included definite pain, weakness, stiffness, 
swelling, instability, giving way, fatigability and lack of 
endurance.  He then noted the reductions in range of motion 
and entered diagnoses of arthralgia of the wrist, knees and 
ankles with no loss of function due to pain.  In June 2000, 
another VA examiner reviewed the entire claims folder and 
concluded that it is as likely as not that the veteran's 
arthralgia of the right wrist, both knees and right ankle was 
related to the complaints he had while on active duty.  The 
opinion was based on the history and X-ray reports.  

Analysis of the Service Connection Claims

Initially, it should be noted that during the pendency of the 
veteran's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became effective.  The 
Veterans Claims Assistance Act of 2000 essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

According to 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled 
to disability compensation for disability resulting from 
injury or disease incurred in or aggravated by service.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Here, it is the judgment of the Board that the evidence of 
record is sufficient for the Board to decide these issues.  
The Board had remanded the case to obtain medical opinions on 
the existence of a current disability because the veteran had 
pertinent complaints in service.  The Board requested 
decisions by clinical professionals on the nature of the 
current disorders and whether a relationship exists between 
any current disabilities found and the in-service symptoms.  
In summary, the examiner who conducted the October 1998 
examination and another physician concluded that it is as 
likely as not that the veteran had diagnosable disabilities 
involving the right wrist, both knees and right ankle and 
that they are related to service.  The manifestations which 
were objectively confirmed on examination include chronic 
pain in the joints and slight, but definite limitation of 
motion.  Thus, the Board can conclude that current disability 
involving the joints in issue is present.  The questions 
having been answered affirmatively, the service-connection 
claims must be resolved by granting service connection for 
arthralgia of the right wrist, both knees, and the right 
ankle.  

The Compensable Rating Issue

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's lipoma.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the service-connected disability, 
except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others, not.  Both the use of 
manifestations not resulting from service connected disease 
or injury in establishing the service connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Where an unlisted condition is encountered it is to be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Under Diagnostic Code 7819 benign skin growths are rated on 
the basis of scars, disfigurement, etc.  They may also be 
rated as for eczema under Diagnostic Code 7806 depending on 
the location, extent and repugnance or other disabling 
character of the manifestations.  Under Diagnostic Code 7806 
a 10 percent rating is assigned for exfoliation, exudation or 
itching, if it involves an exposed surface or extensive area.  

Under Diagnostic Code 5328 a benign, postoperative muscle 
neoplasm (abnormal growth) is rated on the basis of 
impairment of function, i.e. limitation of motion, or scars 
under Diagnostic Code 7805.  

Ratings possible for skin conditions include a 10 percent 
rating for scars (other than burn scars or disfiguring scars 
of the head, face, or neck) if they are poorly nourished, 
with repeated ulceration, tender and painful on objective 
demonstration or productive of limitation of function of the 
affected body part.  38 C.F.R. §§ 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000).  

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

During the course of the January 1997 hearing, the veteran 
testified that he occasionally had acute pain in the area of 
the lipoma and that when he had a cold he would develop a 
bronchial cough that caused pain across his chest.  

A lipoma is a benign fat cell tumor.  In essence, it is a 
subcutaneous (beneath the skin) growth.  The rating schedule 
does not include a specific rating for lipoma.  However, 
there are provisions in the rating schedule for abnormal skin 
growths and abnormal muscle growths which contain essentially 
the same criteria referring to the codes cited above.  The RO 
has properly rated it as a skin disability under the 7800 
series of the Rating Schedule.  The RO has denied a 
compensable rating for the lipoma because there has been no 
objective evidence of ulceration, exfoliation or crusting and 
no associated systemic or nervous manifestations.  The VA 
dermatologic examiner in 1998 upon evaluating the lipoma had 
seemed somewhat unclear as to the cause of the veteran's 
chest pain but concluded that it was unlikely. 

On examination by the VA in January 2000, a dermatologist 
reported that there was a type of lipoma called an 
angiolipoma which could be associated with pain or 
tenderness.  It was noted that the veteran complained of 
sharp pain with certain positions.  That examiner opined that 
it seemed unlikely that the veteran's lipoma would cause any 
significant amount of pain, particularly the sharp type of 
pain described by the veteran.  The examiner surmised that 
the one definitive way to know whether the lipoma was causing 
the pain would be to excise it and determine if the pain 
resolved.  Apparently, neither the veteran nor the examiner 
considered such a step to be medically appropriate.  The 
Board cannot order invasive medical procedures not considered 
appropriate by a physician.  

Further clarifying data has been furnished on the pulmonary 
examination by the VA in June 2000.  On that examination, the 
veteran described a sharp, stabbing, right sided, episodic 
chest pain usually associated with deep inspiration or with 
cough.  It did not appear to be positional or exertional.  On 
physical examination, the veteran complained of sharp chest 
discomfort, localized in the right fourth to fifth 
intercostal area.  It was not reproduced with palpation, 
position, or movement.  The examiner noted that the veteran 
had previously had pneumonia on two occasions and concluded 
that he had chronic bronchitis which was associated with his 
right pleuritic chest pain.  That examiner concluded that the 
veteran's lipoma was asymptomatic and did not affect his 
industrial ability.  This examination was the basis for the 
grant of service connection for chronic bronchitis.  

Review of the record shows that, notwithstanding the 
veteran's contention that the lipoma produces pain, none of 
the evidence reflects that the lipoma is tender or painful on 
palpation.  The objective evidence also does not demonstrate 
that the lipoma is poorly nourished, subject to repeated 
ulceration or productive of functional impairment.  
Consequently, the lipoma is objectively shown to be 
noncompensably disabling under all potentially applicable 
criteria.  

Further, service-connection has been established for three 
disabilities affecting the thoracic region, lipoma of the 
right costal margin, chronic bronchitis, and enlarged cardiac 
silhouette with atherosclerotic aorta, including chest pain 
and palpation.  The evaluation of the same disability under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Here, based on the veteran's symptoms and the findings on 
physical examinations it appears that either the chronic 
bronchitis or cardiac disorder are more likely the cause of 
chest pain.  Based on the above, the preponderance of the 
evidence is against the claim for a compensable disability 
rating for lipoma for the reasons cited.  


ORDER

Entitlement to service connection for right wrist disability 
is granted.  

Entitlement to service connection for bilateral knee 
disability is granted.  

Entitlement to service connection for right ankle disability 
is granted.  

Entitlement to a compensable disability evaluation for 
lipoma, right costal margin, is denied.  



		
	ROBERT D. PHILIPP
Member, Board of Veterans' Appeals



 

